SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

697
CA 11-02503
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, SCONIERS, AND MARTOCHE, JJ.


IN THE MATTER OF CITY OF SYRACUSE,
PETITIONER-APPELLANT,

                      V                                             ORDER

CENTRAL NEW YORK ASSOCIATION OF DELTA KAPPA
EPSILON, RESPONDENT-RESPONDENT.


MARY ANNE DOHERTY, CORPORATION COUNSEL, SYRACUSE (THOMAS R. BABILON OF
COUNSEL), FOR PETITIONER-APPELLANT.

MENTER, RUDIN & TRIVELPIECE, P.C., SYRACUSE (TERESA M. BENNETT OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from an order of the Onondaga County Court (Anthony F.
Aloi, J.), entered March 14, 2011. The order, insofar as appealed
from, denied the motion of petitioner to dismiss the appeal of
respondent.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    June 8, 2012                        Frances E. Cafarell
                                                Clerk of the Court